PER CURIAM.
We have for review State v. Cecil, 508 So.2d 1249, 1250 (Fla. 3d DCA 1987), which certified the following question:
Whether the state is precluded from seeking common law certiorari review of non-appealable interlocutory orders in criminal cases.
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We have resolved this question in State v. Pettis, 520 So.2d 250 (Fla.1988), which held that the state is not precluded from seeking review of interlocutory orders by common law certiorari. Thus, we quash the decision below and remand for proceedings consistent with that opinion.
It is so ordered.
EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.
MCDONALD, C.J., and OVERTON, J., dissent.